Exhibit 10.4
April 27, 2009
Terrell L. Carr
Hercules Offshore, Inc.
9 Greenway Plaza, Suite 2200
Houston, Texas 77046
     The Company appreciates your willingness and offer to modify certain
aspects of your compensation arrangement as set forth in the following paragraph
of this letter. Please review this proposal and consider it carefully. If you
find the proposed modifications acceptable, please signify your agreement by
executing this letter in the space provided below.
     Reference is made to that certain Executive Employment Agreement between
you and Hercules Offshore, Inc. (the “Company”), dated effective as of
December 15, 2008 (the “Employment Agreement”). For good and valuable
consideration provided by each to the other, the sufficiency of which is hereby
acknowledged, you hereby agree with the Company to waive certain provisions of
your Employment Agreement in connection with the reduction of your salary
approved by the Company’s Compensation Committee of the Board of Directors (the
“Salary Reduction”) on April 22, 2009. Specifically, you hereby agree to waive
Section 4(b)(i) of your Employment Agreement that provides, “in no event shall
the Annual Base Salary as defined in the Employment Agreement be less than
$305,000.” In addition, you hereby agree that the Salary Reduction shall not
constitute “good reason” under Section 5(c)(i) of the Employment Agreement for
purposes of termination of the Employment Agreement by you. Further, to the
extent necessary to effectuate the foregoing, the Executive and the Company
hereby amend the Employment Agreement so that the Salary Reduction will not
constitute a breach of Section 4(b)(i) of the Employment Agreement or “good
reason” for termination under Section 5(c)(i) thereunder. Upon request by the
Company, the Executive will promptly execute such additional documentation of
this agreement as the Company may reasonably request. The Salary Reduction will
not be taken into account for the purpose of the calculation of severance or
benefits due on a change in control.
     To the extent of any conflict, inconsistency or ambiguity between the terms
of the Employment Agreement and this letter agreement, the terms of this letter
agreement shall govern and prevail. In all other respects, the terms of the
Employment Agreement continue to be in full force and effect.

            Sincerely,

Hercules Offshore, Inc.
      By:        /s/ John T. Rynd         John T. Rynd        Chief Executive
Officer and President     

AGREED to this 27th day of April, 2009

         
By:
       /s/ Terrell L. Carr    
 
       
 
  Terrell L. Carr    

 